DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a skin area of a subject" in lines 5-6.  Claim 1, previously recited “a skin area of a subject” in line 4, it is unclear whether the limitation in lines 5-6 is referring to the same skin area of a subject as previously recited or a separate skin area of a subject. For examination purposes, the Examiner has interpreted "a skin area of a subject" as "the skin area of the subject".
Claim 1 recites the limitation "a subject" in lines 8.  Claim 1, previously recited “a subject” in line 4, it is unclear whether the limitation in line 8 is referring to the same subject as previously recited or a separate subject. For examination purposes, the Examiner has interpreted "a subject" as "the subject".
Claims 2-9 are rejected due to their dependence on claim 1.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the lower half" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the lower half” as “a lower half”.
Claim 4 recites the limitation "the upper half" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the upper half” as “an upper half”.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "emit radiation in a limited wavelength range around 850 nm" in lines 2-3.  Claim 1, in which claim 9 depends, previously recited “emit radiation in a limited wavelength range” in line 3, it is unclear whether the limitation in claim 9 is referring to the same emitting of radiation in a limited wavelength as previously recited or a separate emitting of radiation in a limited wavelength. For examination purposes, the Examiner has interpreted "emit radiation in a limited wavelength range around 850 nm" as "emit the radiation in the limited wavelength range, wherein said wavelength range is around 850 nm".
Claim 9 recites the limitation "radiation in a limited wavelength range around 850 nm" in line 4.  Claim 9, previously recited “radiation in a limited wavelength range around 850 nm” in lines 2-3, it is unclear whether the limitation in line 4 is referring to the same radiation in a limited wavelength around 850 nm as previously recited or a separate radiation in a limited 
Claim 10 recites the limitation "a skin area of a subject" in lines 5-6.  Claim 10, previously recited “a skin area of a subject” in lines 3-4, it is unclear whether the limitation in lines 5-6 is referring to the same skin area of a subject as previously recited or a separate skin area of a subject. For examination purposes, the Examiner has interpreted "a skin area of a subject" as "the skin area of the subject".
Claim 10 recites the limitation "a subject" in line 9.  Claim 10, previously recited “a subject” in lines 3-4, it is unclear whether the limitation in line 9 is referring to the same subject as previously recited or a separate subject. For examination purposes, the Examiner has interpreted "a subject" as "the subject".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubielczyk (U.S. Pub. No. 2014/0243648) in view of Hatch (U.S. Pub. No. 2017/0112422).
Regarding claim 1, Dubielczyk discloses:
A system for vital signs detection (abstract), said system comprising: - a radiation source (marker 10, light emission layer 22, and/or light source 7c) for emitting radiation in a limited wavelength range for illuminating a skin area of a subject (abstract, paragraphs 0023-0032, 0061-0062, 0067, and 0084 disclose wherein the system has radiation or light sources directed at or illuminating a portion of skin at specific or desired wavelengths and wherein the emitted and detected wavelengths can include red and infrared light), - a radiation detector (detection unit 2) for detecting radiation reflected from a skin area of a subject in abstract, paragraphs 0027-0032, 0062-0063, 0065, 0068, 0084 disclose wherein the detection unit detects the light or radiation reflected from the skin of the user and wherein the emitted and detected wavelengths can include red and infrared light) and for generating first and second detector signals, the first detector signal representing radiation reflected from the skin area of a subject in a first wavelength sub-range of said limited wavelength range of radiation and the second detector signal representing radiation in a second wavelength sub-range of said limited wavelength range of radiation different from said first wavelength sub-range, wherein said radiation detector comprises at least two detector areas (paragraphs 0027, 0030, 0076-0082, 0084, 0087-0090, and 0095 discloses wherein two separate wavelengths can be emitted or transmitted and detected in first and second areas and wherein the first and second wavelength can be different and wherein the first and second areas are different or separate areas and wherein the emitted and detected wavelengths can include red and infrared light), wherein a first detector area is sensitive for radiation in said first wavelength sub-range and is configured to generate said first detector signal and a second detector area is sensitive for radiation in said second wavelength sub-range and is configured to generate said second detector signal, wherein said radiation detector comprises a camera (paragraphs 0042, 0045, and 0082 disclose wherein the detection unit is a camera and contains an array of pixels for detecting and outputting radiation data and wherein radiation data at different wavelengths is output and paragraph 0078 additionally discloses wherein light in first and second wavelengths is detected at separate first and second transmission areas), and - a vital signs detector for detecting a vital sign from a combination of said first and second detector signals (abstract, paragraphs 0010-0018, 0030, and 0041-0045 disclose wherein the detected signal data is used to determine vital signs or signals) 
Yet Dubielczyk does not discloses:
wherein the vital signs are detected by subtracting said first and second detector signals from each other.
However, in the same field of reflected light signal detection systems, Hatch discloses:
wherein the vital signs are detected by subtracting said first and second detector signals from each other (paragraphs 0026, 0049, and 0054 disclose wherein a physiological index value is derived by subtracting a second wavelength or IR signal value from a first wavelength or red signal value).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the vital signs are detected by subtracting said first and second detector signals from each other, as taught by Hatch, as a simple substation for the computation method of Dubielczyk to achieve the predictable result of determining vital signs from the detection of reflected light on the skin of a subject.   
Regarding claim 2, Dubielczyk in view of Hatch discloses the system of claim 1, and Dubielczyk further discloses:
wherein said radiation detector comprises an array of a plurality of first and second detector areas, in particular detector pixels (paragraphs 0042, 0045, and 0082 disclose wherein the detection unit is a camera and contains an array of pixels for detecting and outputting radiation data).

wherein said radiation detector comprises a first filter arranged for filtering incident radiation before being received by the first detector area and a second filter arranged for filtering incident radiation before being received by the second detector area, said first filter being configured for allowing radiation in said first wavelength sub-range to pass and said second filter being configured for allowing radiation in said second wavelength sub-range to pass (paragraphs 0090-0096 disclose wherein the system contains multiple different filters that allow for different specific wavelengths to transmit or pass through). 
Regarding claim 4, Dubielczyk in view of Hatch discloses the system of claim 1, and Dubielczyk further discloses:
wherein said first wavelength sub-range covers the lower half of said limited wavelength range and said second wavelength sub-range covers the upper half of said limited wavelength range (paragraphs 0027, 0030, 0076-0082, 0087-0090, and 0095 discloses wherein the system emits or transmits two separate wavelengths or wavelength ranged such that the first or lower wavelength transmission would cover the lower half of transmitted wavelength range and the second or upper wavelength transmission would cover the upper half of the transmitted wavelength range). 
Regarding claim 6, Dubielczyk in view of Hatch discloses the system of claim 1, and Dubielczyk further discloses:
wherein said radiation source comprises a light source (paragraphs 0011, 0017-0018, and 0067-0068 discloses wherein the marker and/or light source emits light) in particular an LED.

wherein said radiation source is configured to emit radiation in a limited wavelength range around 850 nm and said radiation detector is configured to detect radiation in a limited wavelength range around 850 nm.
However, in the same field of reflected light signal detection systems, Hatch discloses:
wherein said radiation source is configured to emit radiation in a limited wavelength range around 850 nm and said radiation detector is configured to detect radiation in a limited wavelength range around 850 nm (paragraphs 0004, 0007, 0021-0026, and 0048 disclose wherein the light is emitted/radiated and detected at or around 850nm).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Dubielczyk to incorporate wherein said radiation source is configured to emit radiation in a limited wavelength range around 850 nm and said radiation detector is configured to detect radiation in a limited wavelength range around 850 nm, as taught by Hatch, as a simple substitution for the undisclosed wavelength delivery of Dubielczyk to achieve the predictable result of determining vital signs.
Regarding claim 10, Dubielczyk discloses:
A method for vital signs detection (abstract), said method comprising: - emitting radiation (marker 10, light emission layer 22, and/or light source 7c) in a limited wavelength range for illuminating a skin area of a subject (abstract, paragraphs 0023-0032, 0061-0062, 0067 and 0084 disclose wherein the system has radiation or light sources directed at or illuminating a portion of skin at specific or desired wavelengths and wherein the emitted and detected wavelengths can include red and infrared light), - detecting by a radiation detection unit 2) radiation reflected from a skin area of a subject in response to said illumination (abstract, paragraphs 0027-0032, 0062-0063, 0065, 0068, and 0084 disclose wherein the detection unit detects the light or radiation reflected from the skin of the user and wherein the emitted and detected wavelengths can include red and infrared light), wherein said radiation detector comprises a camera (paragraphs 0042, 0045, 0082 disclose wherein the detection unit is a camera), generating first and second detector signals, the first detector signal representing radiation reflected from the skin area of a subject in a first wavelength sub-range of said limited wavelength range of radiation and the second detector signal representing radiation in a second wavelength sub-range of said limited wavelength range of radiation different from said first wavelength sub-range, wherein said radiation detector comprises at least two detector areas (paragraphs 0027, 0030, 0032, 0076-0082, 0084, 0087-0090, and 0095 discloses wherein two separate wavelengths can be emitted or transmitted and detected in first and second areas and wherein the first and second wavelength can be different and wherein the first and second areas are different or separate areas and wherein the emitted and detected wavelengths can include red and infrared light), wherein a first detector area is sensitive for radiation in said first wavelength sub-range and is configured to generate said first detector signal and a second detector area is sensitive for radiation in said second wavelength sub-range and is configured to generate said second detector signal (paragraphs 0042, 0045, 0082 disclose wherein the detection unit is a camera and contains an array of pixels for detecting and outputting radiation data and wherein radiation data at different wavelengths is output and paragraph 0078 additionally discloses wherein light in first and second wavelengths is detected at separate first and second transmission areas), and - detecting a vital sign from a combination of said first and second detector signals abstract, paragraphs 0010-0018, 0030, and 0041-0045 disclose wherein the detected signal data is used to determine vital signs or signals) 
Yet Dubielczyk does not discloses:
wherein the vital signs are detected by subtracting said first and second detector signals from each other.
However, in the same field of reflected light signal detection systems, Hatch discloses:
wherein the vital signs are detected by subtracting said first and second detector signals from each other (paragraphs 0026, 0049, and 0054 disclose wherein a physiological index value is derived by subtracting a second wavelength or IR signal value from a first wavelength or red signal value).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the vital signs are detected by subtracting said first and second detector signals from each other, as taught by Hatch, as a simple substation for the computation method of Dubielczyk to achieve the predictable result of determining vital signs from the detection of reflected light on the skin of a subject.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dubielczyk in view of Hatch, as applied to claim 1, and further in view of Butte et al. (WO 2014/176375).
Regarding claim 7, Dubielczyk in view of Hatch discloses the system of claim 6, and Dubielczyk further discloses:
wherein said radiation source is configured to emit radiation in said limited wavelength range and wherein said radiation detector and/or said radiation source further comprises a filter paragraphs 0024-0032 disclose wherein the system emits light at a specific wavelength and paragraphs 0090-0096 disclose wherein the system contains multiple different filters for filtering or suppressing specific wavelengths).
Yet Dubielczyk does not disclose:
wherein the radiation source emits in a wavelength around a wavelength peak and wherein the radiation source and/or detector comprises a peak filter for suppressing the peak wavelength.
However, in the same field of reflected light signal detection systems, Butte discloses:
wherein the radiation source emits in a wavelength around a wavelength peak and wherein the radiation source and/or detector comprises a peak filter for suppressing the peak wavelength (paragraphs 0007, 0017, 0038-0039, 0041, 0048, and 0066-0071 disclose wherein the system can emit light at a wavelength around a peak wavelength and wherein the system contains filters for filtering at the peak wavelength).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the radiation source emits in a wavelength around a wavelength peak and wherein the radiation source and/or detector comprises a peak filter for suppressing the peak wavelength, as taught by Butte, in order to allow for maximum excitation efficiency (paragraph 0017). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dubielczyk in view of Hatch, as applied to claim 1, and further in view of LeBoeuf et al. (U.S. Pub. No. 2016/0029964).
Regarding claim 8, Dubielczyk in view of Hatch discloses the system of claim 1, yet Dubielczyk does not disclose:

However, in the same field of reflected light signal detection systems, LeBoeuf discloses:
wherein said radiation source is configured to flash at a detection rate of the radiation detector at a duty cycle and wherein said radiation detector is configured to integrate radiation detected during said duty cycle (paragraphs 0068-0069, 0086, 0115, and 0118-0121 discloses wherein the energy or optical emitter pulses or flashes at a polling rate or duty cycle and wherein the detector collects data during the period of pulsing).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said radiation source is configured to flash at a detection rate of the radiation detector at a duty cycle and wherein said radiation detector is configured to integrate radiation detected during said duty cycle, as taught by LeBoeuf, in order to improve the efficiency and accuracy by coordinating the measurements steps in cycles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791